742 N.W.2d 185 (2007)
In re PETITION FOR DISCIPLINARY ACTION AGAINST Eric Leighton CRANDALL, a Minnesota Attorney, Registration No. 189492.
No. A07-2214.
Supreme Court of Minnesota.
December 10, 2007.

ORDER
The Director of the Office of Lawyers Professional Responsibility has filed a petition for disciplinary action alleging that respondent Eric Leighton Crandall committed professional misconduct warranting public discipline, namely, neglect of a client matter resulting in dismissal of the clients' claims, failure to communicate with the clients, and failure to cooperate with the Director's investigation of the clients' complaint, in violation of Rules 1.3, 1.4, 8.1(b) and 8.4(c), Minn. R. Prof. Conduct and Rule 25, Rules on Lawyers Professional Responsibility (RLPR). Respondent is currently suspended from the practice of law in Minnesota. In re Crandall, 699 N.W.2d 769, 770 (Minn.2005).
Respondent has entered into a stipulation with the Director under which he admits the allegations of the petition and waives his procedural rights under Rule 14, RLPR. The parties jointly recommend that the appropriate discipline is an extension of respondent's suspension by 30 days.
The court has independently reviewed the file and approves the recommended disposition.
Based upon all the files, records, and proceedings herein,
IT IS HEREBY ORDERED that respondent Eric Leighton Crandall's current suspension from the practice of law in Minnesota is extended by 30 days. Respondent may not petition for reinstatement to the practice of law for a minimum of 30 days from the date of filing of this order. All other conditions of reinstatement imposed by the court's previous order remain in effect.
BY THE COURT:
/s/ Helen M. Meyer
Associate Justice